Citation Nr: 1401470	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-23 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for bilateral pes planus in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran asserts that the current manifestations of his service connected bilateral pes planus warrant a rating in excess of the currently assigned 30 percent rating under 38 C.F.R. § 4.71a Diagnostic Code 5276 (2013).

The Veteran last had a VA examination to address the severity of pes planus in December 2008.  As it has been more than five years since the Veteran has been provided a VA examination concerning the disability, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected bilateral pes planus.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment reports dated since August 2010 and associated them with the claims file.

2.  Then, schedule the Veteran for a VA orthopedic examination to determine the nature and severity of bilateral pes planus.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be conducted.  The examiner is requested to address whether the Veteran's service-connected bilateral pes planus is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and is not improved by orthopedic shoes or appliances.  The examiner should report whether bilateral pes planus limits the Veteran's functional ability.  A rationale should be provided for all opinions. 

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

